DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari et al., (US 5,646,634), hereinafter Bokhari, in view of Abe (US 2014/0078007), hereinafter Abe.

 	Regarding claim 1 Bokhari discloses a wearable device (Fig. 20, at 80), comprising: a wearable body (Fig. 1B, at 101, 101a, 101b) that in use is worn on or proximate a skin of a wearer (paragraph 0010 “watch”); and a wearable antenna (Fig. 20, at 84) embedded in the wearable body (Fig. 20, at 84 is embedded in watch 80) and insulated from the wearable body, the wearable antenna comprising: a microwave dielectric substrate (Fig. 20, at 85) having a first major surface and a second major surface, the second major surface opposed to the first major surface across a dimension of the microwave dielectric substrate; an electrically conductive patch (Fig. 20, at 87) disposed on the first major surface of the microwave dielectric substrate, the electrically conductive patch having a feed point (Fig. 20, at end of feed 90); a feed line (Fig. 20, at 90) electrically coupled to the feed point of the electrically conductive 
	Bokhari does not disclose the microwave dielectric substrate having a relative permittivity of at least 90.
	Abe discloses the microwave dielectric substrate having a relative permittivity of at least 90 (paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bokhari in accordance with the teaching of Abe regarding dielectric layers with a relative permittivity of at least 90 in order to provide a patch antenna which can make efficient use of the space in an antenna case where the patch antenna is encased even when a dimension of the antenna case increases from its one end toward the other end to enhance sensitivity characteristics (Abe, paragraph 0023) and to provide a wireless communications device where the patch antenna is mounted (Abe, paragraph 0023).

 	Regarding claim 9 Bokhari further discloses the wearable device of claim 1, wherein the microwave dielectric substrate is a microwave dielectric ceramic (e.g., column 1, line 8-12 “microwave” and column 1, lines 20-24 “ceramic substrate”).

 	Regarding claim 12 Bokhari further discloses the wearable device of claim 1, wherein the ground plane is carried on the second major surface of the microwave dielectric substrate (Fig. 20, at 86).

Claims 2-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari in view of Abe as applied to claim 1 above, and further in view of Vance (US 2016/0218419), hereinafter Vance.

Regarding claim 2 Bokhari as modified does not disclose the wearable device of claim 1, wherein the wearable body has a ring shape.
Vance discloses wherein the wearable body has a ring shape (Fig. 1, at 100). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding the use of a ring shaped wearable body in order to provide wearable wireless electronic devices shaped as a circular device similar to a watch (Vance, paragraph 0033).

 	Regarding claim 3 Bokhari as modified does not disclose the wearable device of claim 2, wherein the wearable body is made of a metal or an alloy or a composite material comprising a metal or an alloy.
 	Vance discloses the wearable device of claim 2, wherein the wearable body is made of a metal (paragraph 0034 “the case may be made of a conductive metal material”) or an alloy or a composite material comprising a metal or an alloy. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding metal cases in order to allow equipment that may be worn on or be in close proximity to a part of the user's body such as a wrist (Vance, paragraph 0002).

Regarding claim 4 Bokhari further discloses the wearable device of claim 2, wherein the wearable body has a cavity (Fig. 20, at the area at 84), and wherein the wearable antenna is disposed in the cavity (Fig. 20, at 87 is inside cavity at 84).



 	Regarding claim 6 Bokhari further discloses the wearable device of claim 4, wherein the wearable antenna is insulated from the wearable body by at least one of an electrically non-conductive material and an air gap (e.g., column 9, line 28 “air-gap”).


 	Vance discloses at least one input device carried by the wearable body, the at least one input device selected from a touchpad (paragraph 0034 “touch screen interface”), a push button, and a joystick.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding touch screen interfaces in order to provide various functionality to the wearable wireless electronic device, such as clocks, phones, heart monitors, breathing monitors, step and/or movement monitors, Wi-Fi, Bluetooth links, etc. (Vance, paragraph 0034).

 	Regarding claim 10 Bokhari does not disclose the wearable device of claim 1, wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz, and wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm. 
	Abe discloses wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120 (paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bokhari in accordance with the teaching of Abe regarding dielectric layers with a relative permittivity of at least 90 in order to provide a patch antenna which can make efficient use of the space in an antenna case where the patch antenna is encased even when a dimension of the antenna case increases from its one end toward the other end to enhance 
Bokhari does not disclose wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz 	Vance discloses wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz (paragraph 0005).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding wearable antennas operating at a frequency in a range from 2.4 to 2.48 GHz in order to provide various functionality to the wearable wireless electronic device, such as Wi-Fi, Bluetooth links, etc. (Vance, paragraph 0034).
 	Bokhari does not explicitly disclose wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm. 
	Abe teaches varying the length and the width of the dielectric substrate to achieve a desired frequency (e.g., paragraph 0024).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Abe teaches varying the dimensions of the dielectric body (e.g., paragraph 0024), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter

Claims 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of a wearable antenna,  wherein the patch includes a U-shaped slot. 
 Bokhari, Abe, and Vance are all cited as teaching some elements of the claimed invention including a wearable body, a wearable antenna, a dielectric substrate, an electrically conductive patch, a feed line, and a ground plane.
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of wherein the wearable antenna further comprises a container made of an electrically non-conductive 
 	Bokhari, Abe, and Vance are all cited as teaching some elements of the claimed invention including a wearable body, a wearable antenna, a dielectric substrate, an electrically conductive patch, a feed line, and a ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of wherein the patch includes a U-shaped slot, and wherein the feed line is a microstrip feed line.  
 	Bokhari, Abe, and Vance are all cited as teaching some elements of the claimed invention including a wearable body, a wearable antenna, a dielectric substrate, an electrically conductive patch, a feed line, and a ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments

Applicant’s arguments, see arguments filed 2/24/2022 with respect to dependent claim 7 have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
Applicant's remaining arguments filed 2/24/2022 have been fully considered but they are not persuasive. Applicant asserts Bokhari does not teach or suggest “a wearable antenna insulated from a wearable body” as recited in claim 1.  The Examiner respectfully disagrees.  Bokhari does show an earth 
The Examiner maintains the Bokhari antenna is electrically insulated from the body which is consistent with the Applicant’s Specification.  See for example Applicant’s Specification at paragraphs 0029 and 0059.  See specifically at Applicant’s Specification paragraph 0059 “Wearable antenna is preferably insulated from wearable body 202, i.e., there are no electrically conductive paths between wearable antenna 100 and wearable body 202”.  (italics added by Examiner).  The same argument for claim 1 applies to dependent claim 6.  Specifically, the plastic case insulates the antenna electrically.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845


/DAVID E LOTTER/Primary Examiner, Art Unit 2845